Citation Nr: 0031945	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  97-07 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to an evaluation higher than 10 percent for 
bilateral hearing loss from October 26, 1999, on appeal from 
the initial grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1951 to 
May 1953 and from March 1954 to March 1955.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1996 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO) that granted service connection for a 
hearing loss and assigned a noncompensable evaluation.  The 
appellant appealed the rating, and in August 2000 he was 
awarded an increased evaluation for his bilateral hearing 
loss, from zero to 10 percent disabling, effective from 
October 26, 1999.

The appellant's claims of entitlement to increased disability 
evaluations for his service-connected residual draining sinus 
of the left eye and his service-connected scar on his left 
thigh, raised by the appellant in a May 2000 statement, are 
referred to the RO for appropriate development.


FINDINGS OF FACT

1.  From June 1994 until October 25, 1999, the appellant's 
bilateral hearing loss was manifested by a puretone threshold 
average of 50 decibels in the right ear and 54 decibels in 
the left ear, with speech recognition ability of 88 percent 
for the right ear and 86 percent for the left ear, resulting 
in Level "II" hearing for the right ear and Level "II" 
hearing for the left ear.

2.  Until June 1999, only the earlier criteria for rating 
hearing loss are applicable.

3.  With respect to the period of time from June 1999, 
neither the pre-June 1999 nor the amended criteria for rating 
hearing loss disabilities are more favorable to the 
appellant.

4.  The evidence since October 26, 1999, shows that the 
appellant's bilateral hearing loss is manifested by a 
puretone threshold average of 64 decibels in the right ear 
and 64 decibels in the left ear, with speech recognition 
ability of 80 percent for the right ear and 90 percent for 
the left ear, resulting in Level "IV" hearing for the right 
ear and Level "V" hearing for the left ear.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating 
for the service-connected bilateral hearing loss have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.85, 4.87, Diagnostic Code 6100 (1998); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.85, 4.86 Diagnostic Code 6100 (2000).

2.  The criteria for a disability rating greater than 10 
percent for the service-connected bilateral hearing loss have 
not been met for the period of time subsequent to October 26, 
1999.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.85, 4.87, Diagnostic Code 6100 (1998); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.85, 4.86 Diagnostic Code 6100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On the authorized VA audiological evaluation in August 1994, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
45
65
60
LEFT
25
35
55
60
65

Puretone threshold average was 50 decibels for the right ear 
and 54 decibels for the left ear.  Speech audiometry revealed 
speech recognition ability of 88 percent in the right ear and 
of 86 percent in the left ear.  The appellant reported a 
history of bilateral hearing loss since 1952 when he was 
exposed to an artillery explosion.  The examiner noted that 
the appellant had a mild, sloping to moderately severe, 
sensorineural hearing loss from 1000 Hertz to 4000 Hertz 
bilaterally.

In February 1997 the appellant was issued hearing aids by the 
VA.

On the authorized VA evaluation in October 1999, pure tone 
thresholds, in decibels, were reported by the examiner as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
60
75
80
LEFT
40
55
65
65
70

The Board notes that the pure tone threshold for 1000 Hertz 
in the appellant's left ear appears to have been erroneously 
transcribed to examination report from the audiological 
evaluation.  The audiological evaluation indicates a pure 
tone threshold on the left of 45 decibels at 1000 Hertz and 
55 decibels at 1500 Hertz.  However, because the threshold of 
55 decibels for 1000 Hertz, as noted on the examination 
report, is more favorable to the appellant and because the 
apparently erroneous transcription does not materially affect 
the outcome of the case, the Board will refer to the 55-
decibel threshold for 1000 Hertz as if it were the correct 
factual result.

Pure tone threshold average was noted by the examiner to be 
64 decibels for the right ear and 64 decibels for the left 
ear.  Speech audiometry revealed speech recognition ability 
of 80 percent in the right ear and of 90 percent in the left 
ear.  The examiner noted that the appellant had a mild to 
severe hearing loss from 500 Hertz to 4000 Hertz in the right 
ear and a mild to moderately severe hearing loss from 500 
Hertz to 4000 Hertz in the left ear.

The appellant perfected his appeal as to the initial grant of 
service connection and original assignment of a disability 
rating for his bilateral hearing loss.  Although the RO has 
increased the disability evaluation assigned to the 
appellant's disability, the claim of an increased rating for 
this disability remains at issue on appeal.  See AB v. Brown, 
6 Vet. App. 35 (1993) (a claim remains in controversy where 
less than the maximum available benefits is awarded).  VA has 
a duty to assist the veteran in the development of facts 
pertinent to his claims.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (November 9, 2000) 
(to be codified at 38 U.S.C. §§ 5103, 5103A, 5107); 38 C.F.R. 
§ 3.103 (2000).  In this case, there is no indication of 
additional relevant records that the RO has failed to obtain.  
The RO arranged for VA examinations of the appellant.  No 
further assistance is necessary to substantiate the 
appellant's claims.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096; see also Green v. 
Derwinski, 1 Vet. App. 121 (1991) (holding that the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (holding that, 
where the evidence of record does not reflect the current 
state of the veteran's disability, a VA examination must be 
conducted).  Having determined that the duty to assist has 
been fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, No. 00-7023 (Fed. Cir. Oct. 13, 2000); 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); 
Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 161 (1993).

The appellant has disagreed with the original disability 
rating assigned for his bilateral hearing loss.  There is a 
distinction between a claim based on disagreement with the 
original rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The distinction 
may be important in determining the evidence that can be used 
to decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate Statement of the Case (SOC).  Id. at 126, 132.  
With an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id. at 126.  With an increased rating claim, "the 
present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, 12 Vet. App. at 
132.

The statement of the case (SOC) and supplemental statement of 
the case (SSOC) provided to the appellant have identified the 
issue on appeal as evaluation of service-connected hearing 
loss and have noted the rating assigned at the time of their 
issuance.  Throughout the course of this appeal, the RO has 
evaluated all the evidence of record in determining the 
proper evaluation for the appellant's service-connected 
disability.  In the SOC, the RO did not limit its 
consideration to only the recent medical evidence of record, 
and did not therefore violate the principle of Fenderson.  
The appellant has been provided appropriate notice of the 
pertinent laws and regulations and has had his claim of 
disagreement with the original rating properly considered 
based on all the evidence of record.  Moreover, the RO in 
this matter assigned "staged" ratings for the appellant's 
service-connected bilateral hearing loss.  Consequently, the 
Board sees no prejudice to the appellant in recharacterizing 
the issues on appeal to properly reflect the appellant's 
disagreement with the initial disability evaluation assigned 
to his service-connected bilateral hearing loss.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  The RO complied with the 
substantive tenets of Fenderson in its adjudication of the 
appellant's claim.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2000).  Because this appeal is from 
the initial rating assigned to a disability upon awarding 
service connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  The 
Board will consider all evidence in determining the 
appropriate evaluation for the appellant's service-connected 
disability. 

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2000), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2000).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).  

The appellant filed his claim in June 1994.  The appellant's 
bilateral hearing loss is rated under Diagnostic Code 6100.  
During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
§ Part 4 (1998), including the rating criteria for evaluating 
a hearing loss disorder.  This amendment was effective June 
10, 1999.  See 64 Fed. Reg. 25202 through 25210 (May 11, 
1999).  When a law or regulation changes after a claim has 
been filed but before the administrative appeal process has 
been concluded, VA must apply the regulatory version that is 
more favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
1991) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Therefore, the Board must evaluate 
the appellant's claim for an increased rating from June 10, 
1999, under both the old criteria in the VA Schedule for 
Rating Disabilities and the current regulations in order to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.  For any date 
prior to June 10, 1999, the Board cannot apply the revised 
regulations.  The RO considered both the old regulations in 
the January 1997 SOC and the new regulations in the August 
2000 SSOC and included the sets of criteria.  Therefore, the 
appellant and his representative were given notice of the old 
and new regulations and have had an opportunity to submit 
evidence and argument related to both regulations.  See 
Bernard, 4 Vet. App. 384.

The old and new regulations for evaluating a hearing loss 
disorder are, in most respects, identical.  See 64 Fed. Reg. 
25202 (May 11, 1999) (discussing the method of evaluating 
hearing loss based on the results of puretone audiometry 
results and the results of a controlled speech discrimination 
test and indicating that there was no proposed change in this 
method of evaluation).  In this case, neither set of rating 
criteria is more favorable to the appellant's claim because 
the results are identical under both the old criteria and the 
amended criteria.  The amended regulations did incorporate 
some explanatory comments concerning VA's method of 
evaluating a hearing loss disorder, and these comments will 
be discussed where appropriate.

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (2000).  
Under these criteria, evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  See 38 C.F.R. § 4.85(a), (d) 
(2000).  

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic 
Code 6100; Table VI (1998); 38 C.F.R. § 4.85(b), (e) (2000).  
Tables VI and VII are reproduced below.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  The amended regulations 
changed the title of Table VI from "Numeric Designations of 
Hearing Impairment" to "Numeric Designations of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination."  See 64 Fed. Reg. 25202 (May 11, 1999).  
Moreover, Table VII was amended in that hearing loss is now 
rated under a single code, that of Diagnostic Code 6100, 
regardless of the percentage of disability.  See 64 Fed. Reg. 
25204 (May 11, 1999). 


TABLE VI
Numeric Designation of Hearing Impairment
Based on Puretone Threshold Average and Speech Discrimination
Percent of
Discrimination				Average Puretone Decibel Loss

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-
100
I
I
I
II
II
II
III
III
IV
84-
90
II
II
II
III
III
III
IV
IV
IV
76-
82
III
III
IV
IV
IV
V
V
V
V
68-
74
IV
IV
V
V
VI
VI
VII
VII
VII
60-
66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-
58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-
50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-
42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI


Table VII
Percentage Evaluations for Hearing Impairment

LEVEL OF HEARING IN
BETTER EAR
XI

100
*











X

90

80










IX

80

70

60









VII
I

70

60

50

50








VII

60

60

50

40

40







VI

50

50

40

40

30

30






V

40

40

40

30

30

20

20





IV

30

30

30

20

20

20

10

10




III

20

20

20

20

20

10

10

10

0



II

10

10

10

10

10

10

10

0

0

0


I

10

10

0

0

0

0

0

0

0

0

0



XI
X
IX
VII
I
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR


The appellant underwent VA audiometric examination for 
compensation purposes in August 1994 and October 1999.  The 
results of the August 1994 audiogram, as indicated above, 
showed that the appellant's hearing loss is properly 
evaluated as noncompensably disabling for the period of time 
from July 1994 to October 1999.  Based on an 88 percent 
speech recognition score and a 50-decibel puretone threshold 
average, Table VI indicates a designation of Level "II" for 
the right ear.  Based on an 86 percent speech recognition 
score and a 54-decibel puretone threshold average, Table VI 
indicates a designation of Level "II" for the left ear.  
When applied to Table VII, the numeric designations of "II" 
for the better ear and "II" for the poorer ear translated 
to a noncompensable evaluation.  Therefore, the appellant's 
service-connected hearing loss is properly assigned a 
noncompensable disability rating for the period of time from 
July 1994 to October 1999.  38 C.F.R. § 4.85, Tables VI and 
VII (2000).

The results of the October 26, 1999 audiogram, as indicated 
above, showed that the appellant's hearing loss is properly 
evaluated as 10 percent disabling from October 26, 1999.  
Based on an 80 percent speech recognition score and a 64-
decibel puretone threshold average, Table VI indicates a 
designation of Level "IV" for the right ear.  Based on a 90 
percent speech recognition score and a 64-decibel puretone 
threshold average, Table VI indicates a designation of Level 
"III" for the left ear.  When applied to Table VII, the 
numeric designations of "III" for the better ear and "IV" 
for the poorer ear translated to a 10 percent disability 
evaluation.  Therefore, the appellant's service-connected 
hearing loss is properly assigned a noncompensable disability 
rating from October 26, 1999.  38 C.F.R. § 4.85, Tables VI 
and VII (2000).

However, the amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under § 
4.85 because the speech discrimination test may not reflect 
the severity of communicative functioning that these veterans 
experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  The 
first new provision, that of 38 C.F.R. § 4.86(a), indicates 
that if puretone thresholds in any four of the five 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 55 
decibels or more, an evaluation can be based either on Table 
VI or Table VIa, whichever results in a higher evaluation.  
See 64 Fed. Reg. 25209 (May 11, 1999).  This provision is 
inapplicable to the appellant's bilateral hearing loss based 
upon the August 1994 VA examination because the appellant's 
puretone thresholds were 55 decibels or more only in the 
frequencies of 3000 and 4000 Hertz in the appellant's right 
ear and 2000, 3000, and 4000 Hertz in the appellant's left 
ear.  Likewise, the provision is inapplicable to the 
appellant's right ear hearing loss based upon the October 
1999 VA examination because the appellant's puretone 
thresholds were 55 decibels or more only in the frequencies 
of 2000, 3000, and 4000 Hertz.  However, based upon the 
findings of the October 1999 VA examination discussed above, 
puretone thresholds in four of the five frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz in the appellant's left ear 
are 55 decibels or more.  Accordingly, the appellant's left 
ear hearing loss may be rated under Table VIa.  Table VIa is 
reproduced below.


TABLE VIa
Numeric Designation of Hearing Impairment
Based Only on Puretone Threshold Average

		Average Puretone Decibel Loss
0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI


Based on a 64-decibel puretone threshold average, Table VIa 
indicates a designation of Level "V" for the right ear.  
This is higher than the Level "III" hearing loss for the 
left ear under Table VI discussed previously.  Accordingly, 
the appellant should be evaluated under Table VIa for his 
left ear hearing loss.  As previously determined, based on an 
80 percent speech recognition score and a 64-decibel puretone 
threshold average, Table VI indicates a designation of Level 
"IV" for the right ear.  Table VIa indicates a designation 
of Level "V" for the left ear.  When applied to Table VII, 
the numeric designations of "IV" for the better ear and 
"V" for the poorer ear translated to a 10 percent 
disability evaluation.  Therefore, the appellant's service-
connected hearing loss is properly assigned a noncompensable 
disability rating from October 26, 1999.  38 C.F.R. § 4.85, 
Tables VI, VIa, and VII (2000).

The second new provision, that of 38 C.F.R. § 4.86(b), 
indicates that when the puretone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
Roman numeral designation for hearing impairment will be 
chosen from either Table VI or Table VIa, whichever results 
in the higher numeral, and that numeral will then be elevated 
to the next higher Roman numeral.  Id.  The appellant's 
hearing loss does not fit within this provision.

Although the Board sympathizes with the appellant's 
difficulties due to hearing loss, the Board is constrained to 
abide by VA regulations.  In light of the above, the Board 
finds that the preponderance of the evidence is against his 
claims for an initial compensable disability rating for 
bilateral hearing loss and for an evaluation higher than 10 
percent for bilateral hearing loss from October 26, 1999, on 
appeal from the initial grant of service connection.


ORDER

An initial compensable disability rating for bilateral 
hearing loss is denied.

A disability rating higher than 10 percent for bilateral 
hearing loss, for the period of time subsequent to October 
26, 1999, is denied.


		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals

 


- 13 -




- 4 -


